Citation Nr: 1505762	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  08-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left leg disorder, to include as secondary to service-connected osteomyelitis and/or right hip disability.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected osteomyelitis and/or right hip disability.

3.  Entitlement to service connection for a right arm disorder, to include as secondary to service-connected osteomyelitis.

4.  Entitlement to service connection for a forehead lesion, to include as secondary to service-connected osteomyelitis.

5.  Entitlement to service connection for residuals of meningitis, to include as secondary to service-connected osteomyelitis.

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right hip.

7.  Entitlement to an initial compensable evaluation for limitation of extension of the right hip.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to July 1976.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from June and December 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, and Seattle, Washington, respectively.  Jurisdiction of the Veteran's case is presently with the Portland RO.

The Veteran testified during a hearing at the RO before the undersigned in June 2010.  A transcript of that hearing is of record.  The Board additionally notes that the Veteran participated in an informal hearing conference with a Decision Review Officer (DRO) in October 2007 in lieu of a hearing with the DRO; that informal hearing conference report is also of record.

This case was initially before the Board in February 2014, when it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case has been returned to the Board at this time for further appellate review.

The issue of service connection for a right hip disorder was also initially before the Board in February 2014 and was remanded.  During the pendency of the remand, service connection for degenerative joint disease of the right hip and for limitation of extension of the right hip, was granted in an August 2014 rating decision.  This action represents a full grant of the benefits sought as to the Veteran's claim for service connection for a right hip disorder.

As noted in the Introduction to the Board's February 2014 remand, the issue of service connection for a bilateral knee disorder, to include as secondary to osteomyelitis, was raised during the Veteran's hearing and referred to the AOJ.  It does not appear that any action with regards to that issue has yet occurred and it is, again, referred to the AOJ for appropriate development and consideration.  

In a November 2014 document, the Veteran raised a claim for service connection for an abdominal disorder, to include as secondary to osteomyelitis, but that claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The matters of increased initial ratings for degenerative joint disease of the right hip and limitation of extension of the right hip are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a right arm or left hip disorder.

2.  The Veteran's current left leg and skin disorders, including left leg cellulitis and chronic atrophic skin changes, did not have their onset during active military service and are not proximately due to service-connected osteomyelitis of the right femur and right hip disabilities.

3.  The Veteran is currently shown to have residuals of a Streptococcus viridans infection and a left frontal subdural empyema/subgaleal abscess that resulted in a craniotomy with residual scarring; he does not have meningitis residuals.

4.  The Veteran's residuals of a Streptococcus viridans infection and forehead lesion did not have their onset during active military service and are not proximately due to service-connected osteomyelitis of the right femur.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg disorder including as due to service-connected disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for a left hip disorder including as due to service-connected disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

3.  The criteria for service connection for a right arm disorder, including as due to service-connected disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

4.  The criteria for service connection for forehead lesion, including a left frontal subdural empyema/subgaleal abscess, including as due to service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

5.  The criteria for service connection for residuals of meningitis, diagnosed as residuals a 2003 Streptococcus viridans infection, to include any residual scarring, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in August 2004, February 2009, and March 2014, that provided information as to what evidence was required to substantiate the claims of service connection for left hip, left leg, right arm, residuals of meningitis, and a forehead lesion, and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations, to the extent available.  Moreover, his statements in support of the claim are of record, including testimony provided at the June 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

The Veteran underwent VA examination in May 2005 and that examination report is of record.

The Board acknowledges that this case was the subject of a February 2014 Board remand, which instructed that a new VCAA letter be provided, that private treatment records from Tuality Community Hospital and Dr. P. be obtained, and that the Veteran be scheduled for VA examinations of his left hip, left leg, right arm, residuals of meningitis, and forehead lesion.  

There was substantial compliance with the Board's remand as the Veteran was provided the appropriate VCAA notice letter in March 2014.  His treatment records from Tuality Community Hospital are of record and he has not identified any outstanding treatment records from that facility.  He did, however, identify outstanding treatment records from the Providence Portland Medical Center, and those records were also obtained.  He did not provide signed authorization for VA obtain records of his treatment by Dr. P.  The Veteran was scheduled for VA examinations in April 2014.  

The April 2014 VA examinations are adequate, because the examiners reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  The April 2014 VA reports cure the deficiencies in the May 2005 VA examination report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issues on appeal and suggested that any evidence tending to show that the claimed disability had its onset in service or was proximately due to service-connected disability would be helpful in establishing the service connection claims.

More recently the court has held that the duty to fully explain outstanding, material issues pursuant to 38 C.F.R. § 3.103(c)(2) generally requires a "Board member" to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating. Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  Leavey v. McDonald, No. 12-1883 (Nov. 14, 2014) (en banc), vacated on other grounds (Jan. 12, 2015).

At the Veteran's hearing, the issues were identified, including the evidence needed to substantiate the claims.  There was a discussion of possible evidence that could substantiate the claims that led to the February 2014 remand for a new VA examination and private treatment records.  There was no explicit notice as recently required by Leavey, but the Veteran's testimony demonstrated an actual understanding of the criteria for establishing service connection.  The RO or AOJ has sent the Veteran numerous decisions, letters, supplemental statements of the case, and a statement of the case that explained why it had not granted service connection.  This information was provided to the Veteran before and after the hearing.  There is no indication that repeating this information would benefit the Veteran and there is no indication of prejudice.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background

Service connection is currently in effect for osteomyelitis of the right femur as a result of a right thigh infection/abscess in service, a right thigh scar associated with osteomyelitis, right hip DJD, and limitation of extension the right hip associated with osteomyelitis.

The Veteran filed his initial claims for service connection for bilateral leg and hip disorders in July 2004.  He asserted that he had 3 boils removed in service and that the doctor left infection in his bone that over the years caused bone loss.  The Veteran subsequently filed a claim for service connection for his right arm, a forehead lesion, and residuals of meningitis in September 2004, when he specifically contended that:

[i]n 1975-76 I received medical care while still in the service to remove boils from my leg and under my right arm on the ship I was on after my [Commanding Officer] refused to let me go to the doctor on mainland Japan for this.  My leg was not thoroughly cleaned and apparently some of the infection remained and started going into the bone.  After being released from the service I received medical care to remove boils from various parts of my body.  The doctors told me it was a Staff [sic] infection obtained while service in the Philippines Islands.

The Veteran also stated in a medical authorization form dated that same day that he developed a forehead lesion and leg infection in 2003 after being rushed to the hospital.  According to the Veteran, doctors at that time told him that he should have gone to an actual doctor during military service to have his thigh infection cleaned more thoroughly, that it was "probably connected to something that happened while overseas" and that he should contact VA for possible benefits.  

The Veteran's service treatment records do not discuss treatment for, or complaints or diagnosis of, meningitis during military service, nor is there any evidence in these records of any residuals as a result of meningitis.

The service treatment records show that the Veteran had cysts of his right elbow and left and right thighs drained and, ultimately, removed during military service from April to June 1976.  

The Veteran was also was treated in October 1975 for a fungal rash on the right ulnar aspect of his right arm.  When examined for separation in July 1976, the Veteran's right arm, left leg, left thigh/hip, and forehead, were all described as normal.  It was noted that he was an "essentially healthy male without significant physical impairment and/or communicable disease at this time."  

Post service, in March 1977, the Veteran was treated by VA for recurrent furuncles.  The Veteran had a 10-day history of a gradually-increasing mass in his right axilla at that time and was concerned about the development of that mass, particularly given his previous medical history of having "confluent abscesses of his right lateral thigh in 1975 while in the Philippines and recurrent small abscesses since then."  The Veteran's right axillary mass was incised and drained at that time, and laboratory results showed the presence of a "Staph aureus colonization, probably in the anterior nares," that an infectious disease specialist at that time said was the cause of his current furunculosis.

Other post service private treatment records from Providence Portland Medical Center reflect that, in May 2002, the Veteran underwent gastric bypass (bariatric) surgery, that culminated in a number of post-surgical complications including what appears to be a leakage that formed an abdominal abscess that needed to be surgically repaired.  

In November 2003, the Veteran was admitted to Tuality Community Hospital for the reason of "meningitis."  He was apparently hospitalized for close to three weeks.  His History and Physical on admission notes that he was admitted to the emergency room with a diagnosis of "acute meningitis."  The history at that time indicates that the Veteran became confused at home and developed a fever so his wife brought him the emergency room.  He was admitted to the intensive care unit with "acute meningitis," though it was noted it was not clear whether it was bacterial or viral in nature.  His chart, however, showed that he was given narcotics for left leg pain.

A November 29, 2003 consultation of the Veteran's "forehead mass with meningitis" noted his 2-week history consistent with above, and that there was some discomfort with the forehead mass, but it was not exquisitely painful; there was no specific history of any trauma.  It was also noted that, following a lumbar puncture, a "presumptive diagnosis of bacterial meningitis was made and he was begun on antibiotics."  He had a computed tomography (CT) scan of his head that was fairly unremarkable except for his forehead mass.  The Veteran was diagnosed with:

[p]robably subgaleal abscess with meningitis via the diploic veins.  The possibilities would be CSF collection subcutaneously, but this would be extremely unusual in the absence of trauma or an obvious defect in the bone on the CT scan.  One has to be a little concerned that the tenderness in the leg is a secondary area of infection, but this is not obvious on examination and can bear observation.  If it is related to meningitis, antibiotics to treat the meningitis should address this issue also.  

Another November 29, 2003 consultation for possible meningitis noted the following extensive medical history and summary:

[m]ale with a history of exogenous obesity. . . . He was admitted to Tuality Community Hospital yesterday with the fairly rapid onset of decreasing mental status, inability to communicate, confusion and disorientation.  In retrospect, his family notes that he has had increasing mental problems with difficulty concentrating, difficulty holding a thought, becoming increasingly depressed over the past couple of weeks.  This was preceded in turn by marked pain in the right lateral thigh, for which he has been seeing his primary care physician.  Exploratory imaging studies have failed to demonstrate significant abnormality.  He failed to respond to fairly aggressive narcotic analgesics.  More recently, in the past week or so, the [Veteran] has developed a very large swelling just to the right of midline in the subcutaneous tissues of the scalp, just above the hairline.  This has been associated with some focal headache, but has never shown any inflammation.  At the time of his admission, CT scan was done of his head and demonstrated no significant brain abnormalities and no evidence of any intracranial problems.  Spinal fluid was obtained by spinal tap with the following parameters.  Total white cells 283, total red cells 1160.  Of the white cells, there were 76% polys and 10% mononuclears.  Glucose 37, protein 197.  Gram stain was negative.  The culture of the [cerebrospinal fluid] CSF at 24 hours is negative.  The [Veteran] was started on a combination of ceftriaxone and Vancomycin.  To this was added acyclovir because of concern about herpes simplex encephalitis.

After examination of the Veteran, the following impression was noted:  

current presentation certainly raises the possibility of a meningitis or a parameningeal focus.  It is possible that he could be suffering from a viral meningoencephalitis although his degree of encephalitis would tend to preclude against enterovirus cause.  Certainly herpes simplex virus or West Nile virus or possibly even rabies could produce this syndrome.  The presence of the soft tissue lesion in his scalp with the underlying [magnetic resonance image] MRI findings of the bone certainly makes this a much more likely source of his problem.  Whether this is due to some prior trauma, some intrinsic abnormality such as metastatic neoplastic lesion or a focal infection involving the skull itself, this can only be elucidated by obtaining tissue. . . . He also appears to have mild hyperthesia of the right leg and I am not sure what connection between this and his encephalopathy is at this time.  

A November 30, 2003 consultation for meningitis noted basically the same above medical history.  After examination, the Veteran was diagnosed with "meningoencephalitis."  The following discussion was noted:  

acute mental status change, found to have abnormal CSF examination.  His clinical picture is compatible with meningoencephalitis. . . . The CSF was reported to be colorless which argues against subarachnoid hemorrhage.  His CT was negative which also argues against a subarachnoid hemorrhage.  Acute viral encephalitis such as herpes encephalitis can sometimes have a prominence of neutrophils if a spinal fluid examination is done early.  It also can have an increase in protein and decrease in glucose as well as increased red blood cells and I think, given his clinical picture, this remains a consideration. . . . A bacterial meningitis remains a possibility with a negative Gram stain.

On December 1, 2003, the Veteran had an incision and drainage of a left frontal subgaleal abscess (his claimed forehead lesion).  Two days later, he underwent a left frontal temporal craniotomy and debridement of subdural pus, with a post-operative diagnosis of a "left frontal temporal multiloculated subdural empyema."  He also underwent incision and drainage of his right thigh abscess at that time and was diagnosed with "deep soft tissue abscess of lateral right thigh with subacute osteomyelitis of femoral shaft," on December 10, 2003.  

On discharge, a December 16, 2003 Infectious Disease Summary from Dr. W.J.E. noted that the Veteran was admitted 

with encephalopathy associated with subgaleal abscess with a penicillin-sensitive Streptococcus viridans.  The abscess was drained . . . with an incision and drainage procedure. . . . He also had an area of "subacute osteomyelitis" of the right femoral shaft. . . . [Dr. K.H.] drained the thigh abscess and explored the femoral shaft, which appeared abnormal, and is thought to have more of a subacute osteomyelitis picture.  Apparently x-rays taken several months earlier appeared normal.  There is a history of an abscess in the right thigh which he acquired in the Philippines when he was in the Marine Corp, and this was treated with a long course of antibiotics at that time.  Additionally, he has had stasis dermatitis and ulcers of the lower left leg just in the past 2 years.  My cultures from the subgaleal abscess grew the Streptococcus viridans.  Spinal fluid, blood cultures, and the thigh cultures all have been no growth.  He did have 1 blood culture which grew a coagulase negative Streptococcus . . . and this is interpreted as being a contaminant. . . . He is to continue for a full 6 weeks of penicillin following the debridement of the thigh abscess to treat the subacute osteomyelitis.  It is presumed that this is due to the Streptococcus viridans.

Thus, based on the above Infectious Disease Summary, it appears that the Veteran had Streptococcus viridans, rather than meningitis.  It further appears that his encephalitis was related to his subgaleal abscess (forehead lesion) and not to his right lateral thigh abscess/osteomyelitis, based on Dr. W.J.E.'s findings.

The Veteran underwent a VA examination in May 2005 performed by a physician assistant, and was diagnosed with "left leg cellulitis".  The examiner could "find no evidence to indicate that the cellulitis is associated with anything to do with the right leg.  Therefore it is not at least as likely as not related to the service-connected injury that he has had."  The Veteran was also noted to have had boils removed due to infection in his right leg which progressed to osteomyelitis.  It was further noted that the Veteran had "generalized aches and pains due to repetitive movement flares, without any joint injury of the hip, knee, or ankle," at that time.  

In a July 2005 letter, the VA examiner noted that the Veteran 

contended that he had poor nutrition [in November 2003] and due to a surgery for his appendix, he believes he was in such bad shape with nutrition that the osteomyelitis resurfaced.  He was treated through Infectious Disease for this and at the same time, developed meningitis.  Again, the meningitis was questioned whether it was viral, bacterial, or induced.  He has no history of drug use according to the review of records, and there is no one clear statement to state the origins of the meningitis as well as the origin of the boil versus the origin coming from subcutaneous tissue versus the osteomyelitis of the leg.  The review of all these records does show that all three were being treated at the same time.  Due to all three being treated at the same time and that no clear-cut evidence was specific in stating that there was no nexus between the meningitis, the forehead lesion, and the axillary region and the leg region, therefore I would expect an infectious disease specialist would be the appropriate person to decide as the most likely cause as it would be speculation on my part.  

VA obtained an addendum opinion from an Infectious Disease specialist in September 2005.  That examiner stated:

I have reviewed the records of [the Veteran] provided to me. . . . These included records from his military service, his 1977 hospitalization at PVAMC, his 2002 hospitalization at Providence Medical Center, and his 2003 hospitalization at Tuality Community Hospital.  His military records document occurrence of skin abscesses requiring drainage in 1976 - left thigh, right elbow, and right thigh.  No culture results are given though, in all likelihood these infections were caused by Staphylococcus aureus.  His 1977 hospitalization at PVAMC documents need for drainage of a right axillary and right thigh abscess caused by S. aureus.  His 2002 hospitalizations at Providence Medical Center were prompted by gastric bypass surgery and subsequent complications, notably polymicrobial abscesses in his abdomen, which developed from anastomotic leaks.  Finally, his records from Tuality document occurrence of a subgaleal and subdural abscess, both caused by a viridans streptococci.  At the same time he had meningitis -almost certainly due to his subdural empyema, and osteomyelitis of the right femur.  Cultures of the latter lesion obtained at surgery proved to be sterile so the etiology is unknown.  Although [the Veteran] is service-connected for osteomyelitis in his right leg, I do not think that his subsequent problems with infection are related to this diagnosis.  More likely than not, he is one of those individuals who, during some years of his life, chronically carried S. aureus in his anterior nares and other body sites.  This carriage predisposed him to recurrent skin and subcutaneous abscesses (the condition is sometimes called chronic recurrent furunculosis).  This condition more than likely accounted for his boils during his military career and the 1977 abscesses that were treated at PVAMC.  I see no evidence in the record to suggest that he ever developed osteomyelitis in the right arm as a result of his axillary abscess, and I see no relationship between the right axillary abscess and his 2003 infections.  The etiology of his right leg osteomyelitis was never determined.  If related to his prior skin and subcutaneous abscesses, S. aureus would be the most likely cause by a long shot.  If related to his 2003 illness, viridans streptococci could be the agent; however, this bacterium rarely causes osteomyelitis or lower extremity abscesses.  If it were due to this latter agent, I could not relate it to his prior staphylococcal infections, and I would attribute it to the same process that seeded his cranial lesions in 2003.  The etiology of his subgaleal abscess, subdural empyema, and probably, his meningitis is one of the viridans streptococci.  It is not clear how these infections developed, but more than likely they developed from a hematogenous spread of the bacterium from another site-note from direct implantation or contiguous infection.  Possible sites of origin include intra-abdominal abscesses that he had in 2002, which were related to his gastric bypass surgery, occult dental disease, or an unappreciated respiratory tract infection.  I cannot resolve this issue without resorting to mere speculation.  However, since these infectious lesions were not caused by S. aureus, the cause of his prior skin and soft tissue abscesses, I cannot relate them to his service-connected osteomyelitis.  Almost certainly, they are unrelated.  

During his June 2010 Board hearing, the Veteran indicated that he had left leg skin problems, right arm muscle weakness, and was erroneously treated for meningitis in 2003.  He stated that, while meningitis was written in his treatment records, the doctor told him that he had a staph infection instead that was because of his osteomyelitis of the right thigh and was manifested by his right leg and forehead abscesses.  The Veteran essentially denied any left hip problems in his hearing.

The Veteran underwent a VA orthopedic examination in April 2014 performed by a board-certified orthopedic surgeon.  Regarding the Veteran's claimed left hip and right arm disorders, the Veteran denied any left hip problems on examination and stated that "he told the judge that he does not have a right arm condition.  I asked again and he denied any problem with the right arm."  

Regarding his left leg disorder, the Veteran stated that he had two sores on his left leg in approximately 1998 that would not heal.  After seeing a vascular surgeon, he was treated with local care and a una boot.  The skin came off with his una boot and he has had problems with that ever since then; the skin is very fragile and is slow to heal.  He has had multiple sores on the leg with swelling in the past.  "He is now careful and he has been able to decrease the frequency of the skin problems on the left leg.  He does not think that the left leg is related to anything in service or secondary to his service-connected right leg osteomyelitis."  

After examination of the Veteran's bilateral hips and right thigh, the examiner stated as follows:

Please see DBQ medical opinion template for opinion in regards to right hip.  The rest of the opinions are completed in this template.  Please note that DBQ knee and shoulder were not completed as he did not have a shoulder/arm condition or a knee condition.  The [left] leg condition is chronic atrophic skin changes from a vascular condition (venus stasis). . . . It is less likely as not that he has a right arm condition related to military service or caused or aggravated beyond natural progression by his right hip condition or his service-connected osteomyelitis of his right femur. . . . The Veteran denies any problems with his right arm today.  He had a normal right arm exam. . . . It is less likely as not that he has a lef[t] hip condition related to military service or caused or aggravated beyond natural progression by his right hip condition or his service-connected osteomyelitis of his right femur. . . . The Veteran denies any problems with his left hip today.  He had a normal left hip exam today. . . . It is less likely as not that his left leg chronic atrophic skin changes is related to military service or caused or aggravated beyond natural progression by his right hip condition or his service-connected osteomyelitis of his right femur. . . . The Veteran developed left leg cellulitis and non-healing ulcers related to a vascular condition.  This left him with sensitive skin.  This is a fairly common primary condition.  This condition arose before the recurrent osteomyelitis in the right femur.  There is no scientific evidence or objective evidence to suggest it was caused or aggravated beyond natural progression by his [right] hip condition or osteomyelitis in the [right] thigh.

The Veteran additionally underwent a VA central nervous system and scarring examination in April 2014.  It was noted that the Veteran was diagnosed with meningitis and a brain abscess in 2003 as a result of his Streptococcus viridans.  With regards to the Veteran's contentions, the examiner stated that

he thinks that the medical corpsman who treated his initial thigh abscesses did not do it sufficiently well, did not clean them out deeply enough.  His conception is that this spread the infection that later caused his post-gastric bypass infections, and his central nervous system problems in 2003.  He states that he does not think the diagnosis of meningitis might be accurate, as his wife heard one of the physicians say that they were not treating meningitis.

The examiner noted the service treatment and post-service treatment records documented above.  On examination, the examiner observed that the Veteran did not have any muscle weakness in his upper and/or lower extremities; any pharynx and/or larynx and/or swallowing conditions; any respiratory conditions; sleep disturbances; bowel functional impairment; voiding dysfunction; history of recurrent symptomatic urinary tract infections; or, erectile dysfunction.  The Veteran's neurological examination was normal, and the Veteran did not have any neoplasms or tumors on examination.  Scarring was noted, though there were no mental health conditions or other physical or neurological conditions present as a result of his central nervous system disorder.  After clinical examination, the examiner opined as follows:

He does not have any meningitis residual currently, so all questions above are answered as in relation to this claim, not if due to other unrelated conditions.  His only residual is the scar from the surgical treatment of the abscesses.

The examiner then went on to perform a scars examination, noting right thigh and left cranial scars.  That examiner then opined as follows:

Regarding . . . right arm disability: no current right arm disability is diagnosed.  Therefore shoulder/arm DBQ is not relevant or indicated.  If this is referring to the right elbow infection in service, then this is referring to an acute, resolved condition that was confined to the skin, and did not involve the joint, muscle or bone.  The same is true for the right axillary abscess in 1977.  Additionally, DBQ infectious disease is not appropriate or indicated.  Having sporadic infections is not the same as having an infectious disease.  He did not have bacterial or viral meningitis.  Being colonized with staph aureus is not an infectious disease. . . . The condition claimed was less likely than not . . . incurred in or caused by the claimed in-service injury, event or illness.  Rationale: The bacterial cause of his subacute osteomyelitis, meningoencephalitis, subdural empyema and subgaleal abscess was a completely different bacteria than that causing his original skin abscesses and osteomyelitis.  The Veteran's conception that the original infections spread to these other areas is not medically accurate.  Skin infections are usually caused by staph aureus, as the infectious disease specialist points out.  His [central nervous system] infection was due to Staph viridans.  Therefore, additionally, the associated "forehead lesion" (the craniotomy scar from surgery for the [central nervous system] abscesses) is also not due to the osteomyelitis. . . . The condition claimed is less like than not . . . proximately due to or the result of the Veteran's service connected condition.  Rationale: same; for the same reasons as above, the osteomyelitis did not aggravate the [central nervous system] infection; not medical plausible. . . . Can you determine a baseline level of severity . . . based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation . . .? No[,] . . . no medical records regarding any prior existence of any [central nervous system] condition or associated scars. . . . Regardless of an established baseline, was the Veteran's (claimed condition/diagnosis) at least as likely as not aggravated beyond its natural progression by [his service-connected condition]?  No[,] . . . for the same reason, the osteomyelitis did not aggravate the [central nervous system] infection; not medically plausible.  Different bacterial species involved.

In a November 2014 correspondence, the Veteran's spouse stated that:

[w]hen [the Veteran] was in Tuality Community Hospital in November 2003 and very ill from infection, my family was told they had to wear a mask and gown to visit him, and maybe two days later in the ICU, we were told by a nurse that one of [the Veteran]'s doctors told her (nurse) the mask and gown were no longer necessary as [the Veteran] did not have meningitis.  Also Dr. [D.F.] told me at the hospital that [the Veteran] did not have meningitis.  When I asked Dr. [D.F.] how he knew this, he told me if it was meningitis, the drugs they were giving him would help and they were not.  At that point, they tested him for AIDS thinking that was what was wrong.  That test came back negative for the AIDS virus.  I never really was given a positive diagnosis of the type of infection that [the Veteran] had, or was being treated for.

Finally, the Veteran stated in a November 2014 correspondence that:

[i]n November of 2003 my head and leg were operated on due to an infection.  The hospital at the time did not know what caused the infection so they termed it as Meningitis so they could begin treatment for something.  Of the approximately ten doctors that were called in to help, one of them from an infectious disease clinic in Beaverton Oregon, Dr. [W.J.E.] told my wife while they were standing in the room wearing protective gear that she no longer needed to wear it because I did not have meningitis, and therefore is not considered infectious.  He said that they were uncertain of what caused the infection but it was not one of an infectious nature.  Dr. [W.J.E.] has since retired and the medical records, which are purged after 10 years, from the infectious disease clinic, are not obtainable since this was greater than ten years ago.  Also, I can only go by what I was told since the infection was affecting my ability to function severely enough that I did not know who or when I was; nor did I recognize anyone from my family who were visiting me in the hospital.  My concern with this entire matter is my getting an infection to my leg in the exact same place as when I was in the military and in the Philippines.  The pain, due to the infection in my right leg was the initial reason I went to see Dr. [P.] who is a GP.  I actually had an appointment for an MRI the following Monday for my leg, but it became necessary for me to enter the hospital when I started having seizures on Thursday before that due to the infection in my head.  My head was operated on that day to vacuum out the infectious material; and my leg was operated on three days later.  When my leg was operated on the orthopedic surgeon had to reopen the exact same area that grew shut from the initial four, golf ball-sized boils in my leg that were removed by Navy Corpsmen.  While open, my right femur had to be literally scraped out due to the infection that had been eating into the bone.  Since this time I have had to walk differently due to the pain in my leg, which I believe caused the hip problems described in the paperwork.  I have also had trouble sleeping due to the pain in my leg, as it constantly wakes me.  The Veterans Hospital presently provides me with 600 mg tablets of ibuprofen of which I am prescribed to take one tablet three times a day.  The have also provided me with a walking cane.  The medicine minimizes the pain and helps me sit at my job for longer periods, and makes sleeping easier.  I have been asked if I wanted stronger pain medicine, but I decline, as I do not want to become addicted to pain killers.  My main question is that if the [VA] does not believe that I am in pain from my leg, why do they prescribe pain medication and also provide a cane to help me walk?  I am no doctor but I cannot understand the thinking that an[] infection which started in the exact location as where my leg was cleaned out in 1975 and allowed to grow shut from the inside due to the size of the pocket, cannot be connected.  I believe the infection was there all along but never took arose until I became anemic after my bariatric surgery in 2001.  I believe the largest doubt that present day doctors who are doing the evaluations are having is arising from the diagnosis of meningitis from Tuality Hospital.  Unfortunately I cannot find Dr. [W.J.E.] to affirm what he told my wife, and substantiate my claim.

III. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  Those conditions include arthritis.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (to the effect that complaints of pain alone do not meet the current disability threshold).  The court has also held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Hip and Right Arm Disorders

Upon review of the relevant medical evidence of record, the Board will deny the Veteran's claims for service connection for left hip and right arm disorders, as there is no medical evidence of left hip or right arm disorders at any time during the appeal period.  

The Veteran is not competent to diagnose any left hip or right arm disorders.  See Jandreau v. Nicholson, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Board notes that the Veteran has claimed that he has pain and/or weakness throughout the appeal period in his left hip and right arm.  Pain and weakness are not disabilities in and of themselves without an identifiable underlying malady.  See Sanchez-Benitez v. West, 13 Vet. App. at 285, dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted).

During the April 2014 VA orthopedic examination, the Veteran essentially stated that he did not have any left hip or right arm problems, complaints, or symptoms.  He even contradicted his testimony in his June 2010 hearing, noting that he told the judge he did not have a right arm disorder, although he testified that he had right arm weakness during his hearing before the undersigned.  

Nevertheless, the medical evidence of record does not support a finding of a left hip or right arm disorder diagnosed at any time during the appeal period.  The Veteran is shown to have normal left hip and right arm examinations in April 2014, as noted by the VA examiners.  

Thus, the Board finds that the Veteran's claims for service connection for right arm and left hip disorders must be denied as there is no evidence of a diagnosed disability for which service connection can be granted at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.310.  See 38 C.F.R. § 3.303; Degmetich v. Brown, 104 F.3d at 1328; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. at 319 (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").



Left Leg Disorder

The medical evidence of record shows that the Veteran has been diagnosed with left leg cellulitis and left leg chronic atrophic skin changes.  Therefore, the first element of service connection has been met.  

With respect to direct service connection, the Board notes that the Veteran is not shown to have left leg cellulitis or left leg skin changes during military service although he was treated for a left thigh cyst.  More importantly, there is no medical evidence of record to relate any currently diagnosed left leg cellulitis and chronic atrophic skin changes to active service.  Accordingly, the Board must deny service connection on a direct basis.  See 38 C.F.R. §§ 3.102, 3.303.

On appeal, the Veteran has related his left leg disorder to his right thigh abscess in service and service-connected osteomyelitis, and associated right hip disorder.  Although, the Veteran seems to recant this claimed association during his recent VA examination in April 2014.  

Here, the Veteran is service-connected for osteomyelitis of the right femur and a right hip disability.  

However, the Veteran is not competent to render an opinion as to the etiological cause of his left leg disorder as he is not a medical professional.  See Jandreau, supra.

The 2005 VA examiner did not relate the Veteran's left leg cellulitis to his thigh abscesses in service or to his service-connected osteomyelitis.  More significantly, the 2014 VA physician-examiner found that the Veteran's left leg cellulitis and atrophic skin changes were caused by a vascular condition in 1998, that was a fairly common primary condition.  The examiner did not find they were the result of any thigh abscesses in military service.  

Since the 2014 VA physician's opinion was based on a review of the pertinent history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295.

The Veteran's left leg disorders began prior to the onset of his right femur osteomyelitis in 2003 or his right hip DJD and, therefore, was not caused by those service-connected disabilities, according to the April 2014 VA examiner.  

Likewise, the 2014 VA examiner found that the Veteran's osteomyelitis and right hip disabilities did not aggravate his left leg disorders.  There is no medical opinion of record to contradict the VA examiner's conclusions.  The Board finds that the VA examiner's opinion of record is the most persuasive and probative evidence in this case.

Accordingly, service connection for a left leg disorder as secondary to the Veteran's service-connected osteomyelitis of the right femur and right hip disabilities is denied.  See 38 C.F.R. §§ 3.102, 3.310.

Residuals of Meningitis and Forehead Lesion

There seems to be some confusion in the record as to whether the Veteran had meningitis.  As noted in Dr. W.J.E.'s Infectious Disease Summary in December 2003, it appears that Tuality Community Hospital noted that the diagnosis of "meningitis" was in error at that time, though it was his initial admission diagnosis.  That is to say, Tuality Community Hospital admitted the Veteran in 2003 with a diagnosis of meningitis based on the initial manifestation of his symptoms, but could not determine whether it was viral or bacterial.  Those records, however, along with subsequent lay statements from both the Veteran and his spouse, document that as time went on, the treatment regimen for meningitis was apparently not working as it should have and the diagnosis of meningitis was apparently in error.  

This is confirmed by the December 2003 Infectious Disease Summary, wherein Dr. W.J.E. noted that the Veteran's infections-particularly his forehead lesion/subdural empyema/subgaleal abscess-were the result of Streptococcus viridans.

Although in the September 2005 VA Infectious Disease opinion, the examiner noted that the Veteran had meningitis "almost certainly" due to osteomyelitis of the right femur, the examiner then clarified that the Veteran's subsequent problems with infection were not related to this diagnosis.  The examiner stated that the etiology of the Veteran's "meningitis was one of viridans streptococci", essentially agreeing with the December 2003 Infectious Disease report.

The April 2014 VA examiner expressly stated that the Veteran did not have bacterial or viral meningitis and did not have any meningitis residuals, currently.

Thus, while earlier evidence suggested that the Veteran had meningitis, the 2014 VA opinion is more probative because the examiner had the opportunity to review the entire record, including all of the extensive diagnostic testing and reports.  The examiner's opinion was more informed and the physician also provided more extensive reasoning for conclusions reached. 

Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  The VA opinion clearly supports a finding that the earlier reports of meningitis were incorrect.

The Veteran does not exhibit residuals of meningitis.  In the absence of proof of a present disability there can be no valid claim.  See 38 C.F.R. § 3.303; Degmetich v. Brown, 104 F.3d at 1328 and McClain v. Nicholson, 21 Vet. App. at 319.  

As to the Veteran's forehead lesion, the record is clear that the Veteran had Streptococcus viridans.  It culminated in subdural empyema and a left frontal subgaleal abscess that was incised and drained with a craniotomy and resulted in residual scarring.  The Board finds that the first element of service connection has been met in this case.

Turning to the Veteran's contentions regarding direct service connection, the Board notes that there is no evidence of Streptococcus viridans infection during military service.  Likewise, there is no evidence of any forehead infections during military service.  

Insofar as the Veteran has stated that his 2003 infection residuals and forehead lesion were related to his in-service infections, the Veteran is not competent to make any such medical opinion, as he is not a medical professional.  See Jandreau, supra.

As to the plausibility of his contentions that his boils removed in service "migrated," the Board notes that both the 2005 VA Infectious Disease specialist and the April 2014 examiner determined that the Veteran's boils in service-most notably in his right lateral thigh-were the result of a Streptococcus aureus infection, rather than a Streptococcus viridans infection.  

Given the two different strains of infection-viridans versus aureus-the 2005 Infectious Disease specialist and the April 2014 VA examiner both found that the Veteran's residuals from his 2003 infection and his forehead lesion were not related to his in-service infections because of the different types of strains of infection involved.  The Board finds these medical professionals' opinions to be the most persuasive and probative evidence of record as to the question of service connection.  There is no medical opinion to contradict the 2005 and 2014 examiners' opinions.  See Nieves-Rodriquez, supra.

Accordingly, direct service connection for residuals of the Veteran's 2003 Streptococcus viridans infection and subgaleal abscess/subdural empyema (claimed as residuals of meningitis) is not warranted and the claim must be denied.  See 38 C.F.R. §§ 3.102, 3.303.

Likewise, secondary service connection for residuals of the Veteran's 2003 infection and his forehead lesion is not warranted.  Again, the first element of service connection is met by his current diagnosis.  The Veteran is also currently service-connected for osteomyelitis of the right femur; thus, the second element of secondary service connection has been met.  

But, insofar as the Veteran has stated that his osteomyelitis resulted in his 2003 residuals of Streptococcus viridans infection and his forehead lesion, he is not competent to make such a medical opinion as he is not a medical professional.  See Jandreau, supra.

Based on the 2005 VA Infectious Disease specialist and April 2014 examiner's opinions, the Board must deny service connection on a secondary basis because, as noted in the those opinions, the Veteran's 2003 residuals of his Streptococcus viridans infection and his forehead lesion were due to the viridans infection as opposed to the osteomyelitis being related to an aureus strain infection in service.  

Both medical professionals additionally opined that there was no aggravation of the Veteran's claimed residuals and forehead lesion as a result of his osteomyelitis because it was not medically plausible due to the different bacterial strains involved.  The Board again finds no other evidence of record that contradicts these conclusions and finds these medical professionals' opinions to be the most persuasive and probative evidence of record.  See Nieves-Rodriquez.

Accordingly, the Veteran's claim for secondary service connection for residuals of a Streptococcus viridans infection (claimed as residuals of meningitis) and subdural empyema/subgaleal abscess with residual scarring as related to service-connected osteomyelitis of the right femur must be denied at this time.  See 38 C.F.R. §§ 3.102, 3.310.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left leg disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a right arm disorder is denied.

Service connection for a left frontal subdural empyema/subgaleal abscess (claimed as a forehead lesion), to include any residual scarring, is denied.

Service connection for residuals a Streptococcus viridans infection, to include any residual scarring (claimed as residuals of meningitis), is denied.


REMAND

Service connection for degenerative joint disease of the right hip was granted in the August 2014 rating decision, and assigned an initial 10 percent rating effective from July 22, 2004.  Service connection for limitation of extension of the right hip was also granted and assigned an initial noncompensable rating.  The Veteran submitted a notice of disagreement in December 2014, identifying the right hip disability with limitation of extension.  The issues must be REMANDED, so that the AOJ can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the matters of an initial rating in excess of 10 percent for DJD of the right hip, and an initial compensable rating for limitation of extension of the right hip.  If, and only if, the Veteran timely perfects an appeal as to the matters, should the claims be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


